United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
DEPARTMENT OF THE ARMY,
DON F. PRATT MEMORIAL MUSEUM,
Fort Campbell, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-442
Issued: September 15, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 1, 2008 appellant, through his attorney, filed a timely appeal of the Office
of Workers’ Compensation Programs’ merit decision dated September 5, 2008 denying his
emotional condition claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof in establishing that he
developed an emotional condition due to his federal employment.
FACTUAL HISTORY
On March 6, 2007 appellant, then a 49-year-old exhibits specialist, filed an occupational
disease claim, alleging that he developed stress due to overwork, lack of planning and funding as
well as outbursts by Daniel S. Peterson, the museum director. The Office requested additional
factual and medical evidence by letter dated March 7, 2007. Appellant stated that, on
January 16, 2007, Mr. Peterson started screaming at him because he had not mounted a
photograph needed for a presentation. He then yelled for Mr. Peterson to leave the room and

began to prepare to mount the photograph. Mr. Peterson entered the room “delaying and
interfering” with the job. He refused to leave when asked by appellant. Appellant again asked
Mr. Peterson to leave, but he declined. He “started to move around the table” in a highly
agitated state when John E. Foley, a museum employee, stepped between him and Mr. Peterson.
Appellant filled out a military leave form requesting sick leave, before Mr. Peterson provided
him with the correct form. He alleged that Mr. Peterson had a history of yelling and screaming
and that there was no money for projects, equipment or supplies. Appellant listed his title as
exhibit master.
Mr. Foley completed a statement on January 22, 2007. He stated that on January 16,
2007 he found appellant at work preparing to mount pictures on boards for a decoration briefing
scheduled for that day. Alan T. Jones, a museum employee in his January 21, 2007 statement,
stated that, when Mr. Peterson arrived and realized that the pictures were not mounted, he
immediately began screaming obscenities and calling appellant names. Appellant began
mounting the pictures and Mr. Peterson entered the workroom. He asked Mr. Peterson to please
leave so he could finish the job, but Mr. Peterson responded that he could not tell him what to do.
Mr. Foley further stated:
“At this time Mr. Spencer became quite agitated and cursed, said ‘Fine, you finish
the job,’ opened the back door, and looked out the back. Mr. Peterson repeated his
remark ‘You can’t tell me what to do!’ Mr. Spencer was very agitated at this and
then Mr. Peterson said ‘Fine, then quit!’ Then Mr. Spencer approached
Mr. Peterson without saying anything. At that point I interposed myself between
the two men (Mr. Peterson said nothing at this point, was simply standing there
grinning) and gently directed Mr. Spencer back to his side of the work table [so]
we could finish mounting pictures.”
Rosario Quintero, a museum gift shop worker, in her January 27, 2007 statement, stated
that on two different occasions she heard Mr. Peterson raise his voice in an unacceptable manner
yelling at appellant. Petra Wong, the manager of the gift shop, completed a statement on
January 26, 2007 and noted that she had heard Mr. Peterson raise his voice at appellant during
business hours. She noted that Mr. Peterson had raised his voice with her on two occasions.
In a statement dated March 9, 2007, Mr. Jones reiterated that on January 16, 2007
appellant informed Mr. Peterson in a loud voice that he did not want him in the workroom and
that he was incompetent and useless. Mr. Peterson used a “forceful voice” to inform appellant
that there was additional time for the project and that he could go as he pleased. Appellant had
to be physically restrained from “rushing” Mr. Peterson. Mr. Jones stated that appellant was in a
“highly agitated, excited state.”
Mr. Peterson responded to appellant’s allegations on March 6, 2007, noting that appellant
volunteered to work overtime in order to receive compensatory time or overtime pay, but not
complete his assigned. He stated that appellant was not ordered to do this work, but placed his
name on the calendar months in advance to take every possible extra-duty assignment.
Mr. Peterson noted that, if appellant did not volunteer for the extra duties, the duties would be
assigned on a rotating basis among the remainder of the staff. He stated that, after filing a stress
claim, appellant stopped work but volunteered to come in on weekends and nights to build
exhibits and purchase items for other employees. Mr. Peterson noted that the museum’s lack of
funds could not contribute to appellant’s stress as this reduced his workload. He stated that
2

appellant was not held accountable for a lack of materials or if exhibits were not completed on
time due to funding.
Mr. Peterson stated that he raised his voice after he discovered that appellant had “done
absolutely nothing” on a project for which he was allotted 16 hours to complete. He denied
using profanity in appellant’s presence and stated that appellant’s allegation of “yelling and
screaming” was a gross exaggeration and that appellant had instigated the raised voices, loudly
directing Mr. Peterson to “Get out of his office.” Mr. Peterson instructed appellant to go
downstairs and complete the assigned project. Appellant allegedly stated that due to the weather
he could not get the foam board to complete his project. Mr. Peterson discovered that appellant
had additional time to complete the project and went to inform him; however, appellant “flew
into an uncontrollable rage” insulting him and lunging forward in a threatening manner. He
denied hiding the correct leave form and stated that appellant refused to turn his keys into him.
Appellant subsequently asserted that Mr. Peterson interfered and compromised exhibits leading
him to believe that Mr. Peterson wanted his position.
On March 16, 2007 Dr. Michael H. McGhee, a Board-certified psychiatrist, diagnosed
major depressive disorder with paranoid ideation, insomnia and anxiety.
On May 8, 2007 appellant requested seven days of compensatory time to complete a new
exhibit.
By decision dated June 26, 2007, the Office denied appellant’s claim finding that he had
not substantiated his claim of overwork, that the method in which Mr. Peterson exercised his
supervisory discretion was not error or abuse, that appellant did not substantiate stress due to
shortage of museum funds, leave issues or that Mr. Peterson desired his position.
Appellant, through his attorney, requested reconsideration on June 11, 2008. Counsel
contended that appellant was subjected to a hostile work environment, that appellant’s statements
regarding the events of January 16, 2007 should stand, that he had provided sufficient medical
evidence to meet his burden of proof in an occupational disease claim and that Mr. Peterson’s
actions were unreasonable. In a supplement statement dated September 24, 2007, Mr. Foley
noted that he did not physically restrain appellant, but merely put his arm between both men
when it appeared that they might lose their tempers. Appellant also submitted an e-mail from
Mr. Foley describing contact with Mr. Peterson.
Dr. McGhee completed a report on February 22, 2008 diagnosing major depressive
disorder due to anxiety about his job and a hostile work environment.
By decision dated September 5, 2008, the Office denied modification of the June 26,
2007 decision.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related an employee’s employment. There are situations where an injury or an illness
has some connection with the employment but nevertheless does not come within the concept or
coverage of worker’s compensation. Where the disability results from an employee’s emotional
reaction to his regular of specially assigned duties or to a requirement imposed by the
3

employment, the disability comes within the coverage of the Federal Employees’ Compensation
Act.1 On the other hand, the disability is not covered where it results from such factors as an
employee’s fear of a reduction-in-force or his frustration from not being permitted to work in a
particular environment or to hold a particular position.2
Generally, actions of the employing establishment in administrative or personnel matters
unrelated to the employee’s regular or specially assigned work duties, do not fall with the
coverage of the Act.3 While an administrative or personnel matter will be considered an
employment factor where the evidence discloses error abuse on the part of the employing
establishment, mere perceptions are insufficient. In determining whether the employing
establishment erred or acted abusively, the Board determines whether the employing
establishment acted reasonably.4 The Board has held that the manner in which a supervisor
exercises his or her discretion falls outside the coverage of the Act. This principal recognizes
that a supervisor or manager must be allowed to perform their duties and that employee’s will at
times disagree with actions taken. Mere disagreement with or dislike of actions taken by a
supervisor or manager will not be compensable absent evidence establishing error or abuse.5
Furthermore, the Board has held that the mere fact that a supervisor raised his voice during the
course of a conversation does not warrant a finding of verbal abuse.6 However, verbal
altercations and difficult relationships with supervisors, when sufficiently detailed by the
claimant and supported by the record, may constitute factors of employment. Although the
Board has recognized the compensability of verbal abuse in certain circumstances this does not
imply that every statement uttered in the workplace will give rise to coverage under the Act.7
ANALYSIS
Appellant filed an emotional condition claim and attributed his major depressive disorder
to overwork, the denial of the proper leave form, shortages of funds and outbursts by his
supervisor, Mr. Peterson.
The Board has accepted that overwork when substantiated is a compensable factor of
employment. However, appellant has failed to submit any evidence substantiating his allegations
of overwork. Mr. Peterson noted that appellant sought out opportunities to work overtime, not to
complete his regular or specially assigned projects, but in order to accumulate overtime pay and
compensatory time.

1

5 U.S.C. §§ 8101-8193.

2

See Thomas D. McEuen, 41 ECAB 387, 390-91 (1990), reaff’d on recon., 42 ECAB 566 (1991); Lillian Cutler,
28 ECAB 125, 129 (1976).
3

James E. Norris, 52 ECAB 93, 100 (2000).

4

Bonnie Goodman, 50 ECAB 139, 143-44 (1998).

5

Linda J. Edwards-Delgado, 55 ECAB 401 (2004).

6

Carolyn S. Philpott, 51 ECAB 175 (1999).

7

Marguerite J. Toland, 52 ECAB 294 (2001).

4

Appellant also alleged that the employing establishment had a funding shortfall which
caused or contributed to his emotional condition. Mr. Peterson acknowledged that funding for
the museum had been delayed but that resulted in less work for appellant to perform. Appellant
has not sufficiently explained how he was affected by the budget issues at the employing
establishment. He has not alleged and there is no evidence that he was responsible for the budget
issues. The Board finds that the budget of the employing establishment is an administrative issue
not related to appellant’s regular or specially assigned duties. Appellant has submitted no
evidence of error or abuse in the handling of the budget and therefore has not established a
compensable factor of employment in this regard.
Although the handling of leave requests and attendance matters are generally related to
employment, they are administrative functions of the employer and not duties of the employee.
As a general rule, a claimant’s reaction to administrative or personnel matters fall outside the
scope of the Act. However, to the extent that the evidence demonstrates that the employing
establishment either erred or acted abusively in discharging its administrative or personnel
responsibilities, such action will be considered a compensable employment factor.8 Appellant
alleged that Mr. Peterson allowed him to complete a military leave form, before providing him
with the correct one. The records does not support that this was error or abuse on the part of
Mr. Peterson and appellant has not established this factor of employment.
Appellant further attributed his emotional condition to the events of January 16, 2007.
He submitted several witness statements which substantiated his claim that he and Mr. Peterson
engaged in a loud discussion. At least one witness, Mr. Foley, asserted that both Mr. Peterson
and appellant used profanity, raised their voices and that he stepped between the two. The
remainder of the witnesses supported that Mr. Peterson raised his voice. The mere fact that his
supervisor raised his voice during a conversation with appellant is insufficient to warrant a
finding that his actions amounted to verbal abuse. It further appears from the record that
appellant participated in and escalated the verbal exchange. Appellant has not shown how
Mr. Peterson’s statements that appellant could not tell him what to do would rise to the level of
verbal abuse.9 Thus, he has not established a compensable employment factor.
Appellant also alleged that he was subjected to a hostile work environment through
Mr. Peterson’s actions. For harassment or discrimination to give rise to a compensable
disability, there must be evidence which establishes that the acts alleged or implicated by the
employee did, in fact, occur. Mere perceptions of harassment or discrimination are not
compensable under the Act.10 Appellant has not substantiated allegations of harassment or
discrimination with probative and reliable evidence. While the witnesses establish that
Mr. Peterson raised his voice, this fact alone is not sufficient to establish harassment.
Unsubstantiated allegations of harassment or discrimination are not determinative of whether
such harassment or discrimination occurred.11 A claimant must establish a factual basis for his

8

James P. Guinan, 51 ECAB 604, 607 (2000).

9

David C. Lindsey, Jr., 56 ECAB 263, 270 (2005).

10

Reco Roncoglione, 52 ECAB 454, 456 (2001).

11

Penelope C. Owens, 54 ECAB 684, 686 (2003).

5

allegations of harassment or discrimination with probative and reliable evidence.12 As appellant
has not established a factual basis for his allegations of harassment, he has not established a
compensable factor of employment.
For the foregoing reasons, appellant has not established any compensable employment
factors under the Act and, therefore, has not met his burden of proof in establishing that he
sustained an emotional condition in the performance of duty.13
CONCLUSION
The Board finds that appellant has failed to meet his burden of proof in establishing that
he developed an emotional condition due to factors of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the September 5, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 15, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

12

Beverly R. Jones, 55 ECAB 411, 417 (2004).

13

As appellant has not established any compensable employment factors, the Board need not consider the medical
evidence of record. See Margaret S. Krzycki, 43 ECAB 496, 502-03 (1992).

6

